



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of the

Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)      In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)      at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)      on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)      An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Chapman, 2016 ONCA 310

DATE: 20160428

DOCKET: C60515

Cronk, Tulloch and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Michael Chapman

Respondent

Christine Bartlett-Hughes and Hannah Freeman, for the
    appellant

Brian H. Greenspan and Naomi M. Lutes, for the respondent

Heard: January 7, 2016

On appeal from the acquittals entered by Justice A.J.
    Goodman of the Superior Court of Justice, sitting without a jury, dated April
    30, 2015.

Cronk J.A.:

[1]

Following a trial by judge alone, the respondent was acquitted of six sexual
    offences involving two underage girls: two counts of sexual assault, two counts
    of sexual interference, one count of invitation to sexual touching and one
    count of obtaining for consideration the sexual services of a person under the
    age of 18 years, all contrary to the
Criminal Code
, R.S.C. 1985, c. C-46
    (the 
Code
).

[2]

The Crown appeals against the acquittals, except the acquittal on the
    procuring offence. For the reasons that follow, I would dismiss the appeal.

I.        Background

[3]

The charges against the respondent arose out of incidents that occurred
    on December 2, 2013, when the respondent, then 40 years of age, picked up two teenage
    girls who were hitchhiking in Kitchener, Ontario. The girls were 14 and
    one-half years old (V.T.) and 15 and one-half years old (A.S.) at the time.

[4]

While travelling in the respondents vehicle, the complainants made
    unsolicited, sexually suggestive comments and engaged in conversation with the
    respondent about sex, partying, drinking and smoking. They claimed that they
    had just attended a college party but had missed their ride home. They also
    said that they were finished high school and, according to the respondent,
    mentioned that they wanted to go somewhere warm and have fun.

[5]

The respondent drove with the complainants to his parents home in
    Kitchener.  After the consumption of alcoholic and non-alcoholic beverages, the
    trio ended up in a hot tub in the backyard. While in the hot tub, A.S. and the
    respondent engaged in fellatio and sexual intercourse. A short time later, the
    respondent had sexual intercourse with V.T. in one of the bedrooms at the
    house.

[6]

The respondent then drove the girls to Cambridge. At their request, he
    stopped to buy them cigarettes and then dropped them off at a local restaurant.
    He also gave them $10 to buy something to eat.

[7]

At trial, the
actus reus
of the offences charged was conceded.
    There was no dispute that the parties had engaged in the sexual acts alleged
    and that the complainants had participated willingly.  However, since both girls
    were under the age of 16 years, as a matter of law, they could not consent to
    the sexual acts. The primary issue at trial, therefore, was whether the
    respondent could avail himself of the mistake of age defence as set out in s.
    150.1(4) of the
Code
.  That section reads:

It is not a defence to a charge under section 151 or 152,
    subsection 160(3) or 173(2), or section 271, 272 or 273 that the accused
    believed that the complainant was 16 years of age or more at the time the
    offence is alleged to have been committed
unless the accused took all
    reasonable steps to ascertain the age of the complainant
. [Emphasis
    added.]

[8]

In essence, s. 150.1(4) allows a defence to certain types of sexual
    activity with a complainant under the age of 16 years based on a mistake of
    fact as to the complainants age where the accused has taken all reasonable
    steps to ascertain age. As the respondent was charged with offences under ss.
    151, 152 and 271 of the
Code
, he could only satisfy s. 150.1(4) if, on
    the trial judges findings, he honestly believed that the complainants were 16
    years of age or more and his belief was honestly held because he had taken all
    reasonable steps to ascertain their ages.

[9]

The respondent testified.  He said that he honestly and mistakenly
    believed the complainants had finished high school and were each 17 or 18 years
    old. He maintained that, based on their appearance, actions and demeanour, and
    the information they provided to him, he had taken all reasonable steps to
    ascertain their ages.

[10]

The trial judge found that A.S. was not a credible witness and that her
    memory of certain events was unreliable. He also found that there were internal
    and external inconsistencies in both her evidence and that of V.T. While he did
    not accept the entirety of the respondents testimony, he concluded that it
    raised a reasonable doubt as to whether the respondent had taken all reasonable
    steps in the circumstances to ascertain the complainants ages.

[11]

More particularly, the trial judge held that, based on the complainants
    demonstrated actions, demeanour, self-professed stated objectives and portrayal
    of themselves as older than their true ages on the night in question, along
    with the total constellation of factors, the respondent was not required to make
    further inquiries. He therefore concluded that the Crown had failed to meet its
    burden to prove, to the requisite criminal standard, that the respondent did
    not take all reasonable steps to ascertain the complainants ages. Accordingly,
    he acquitted the respondent of all charges.

II.       Issues

[12]

There are two issues on appeal:

(1)

Has
    the Crown raised a question of law alone, entitling it to appeal from the
    acquittals in question under s. 676(1)(a) of the
Code
?

(2)

Did
    the trial judge err in his consideration of the mistake of age defence under s.
    150.1(4) of the
Cod
e?

III.       Parties Positions

(1)

The Crowns Argument

[13]

Under s. 676(1)(a) of the
Code
, the Crowns right of appeal
    from an acquittal is limited to any ground of appeal that involves a question
    of law alone.

[14]

In
R. v. J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R. 197, the Supreme
    Court of Canada identified four, non-exhaustive, categories of cases in which
    alleged shortcomings in a trial judges assessment of the evidence constitute
    an error of law, thereby allowing appellate review of an acquittal.  Justice Cromwell,
    writing for the court, described these categories as follows, at paras. 25-32:

1)

it is an error of law to make a finding of fact for which there is no
    supporting evidence. However, a conclusion that the trier of fact has a
    reasonable doubt is not a finding of fact for the purposes of this rule.
    Rather, it is a conclusion that the standard of persuasion beyond a reasonable
    doubt has not been met;

2)

the legal effect of findings of fact or of undisputed facts may give
    rise to an error of law;

3)

an assessment of the evidence based on a misapprehension or misdirection
    concerning a legal principle is an error of law; and

4)

a failure to consider all the evidence in relation to the ultimate issue
    of guilt or innocence is also an error of law.

[15]

In this case, the Crown acknowledges that, generally, the trial judge
    correctly stated the legal test set out in s. 150.1(4) and correctly identified
    the key principles underlying that provision. The Crown also accepts the trial
    judges factual findings, as it is obliged to do on an appeal from an
    acquittal.

[16]

However, the Crown submits that the trial judge erred by failing to draw
    the correct legal conclusion from the facts he found, thus bringing this case
    within the second category of cases identified in
R. v.

J.M.H.
as affording appellate review of an acquittal.

[17]

The Crown contends that, on the facts as found by him, the trial judge
    erred in law in concluding that a reasonable person in the respondents
    circumstances would not have made any specific inquiries or taken any active
    steps to ascertain the complainants ages. In other words, the Crown asserts
    that the trial judge erred in articulating and applying the appropriate
    standard of reasonableness against which the respondents conduct should be
    measured.

[18]

Specifically, the Crown maintains that many of the indicia of age relied
    on by the respondent to support his subjective belief that the complainants
    were over 16 years of age, which were accepted by the trial judge as obviating
    the need for further inquiry, were inconclusive and insufficient to lead a
    reasonable person to conclude that no further inquiry was required.

(2)

The Respondents Argument

[19]

The respondent counters with two arguments.

[20]

First, he argues that the Crown has not raised a question of law alone
    upon which to appeal under s. 676(1)(a) of the
Code
. He says the trial
    judges conclusion as to whether the Crown established that the respondent had failed
    to take all reasonable steps to ascertain the complainants ages amounts to a determination
    of the ultimate issue, namely, whether the Crown met its burden to establish
    its case beyond a reasonable doubt. The Crowns appeal, which challenges this
    conclusion, therefore constitutes a disguised and impermissible attempt to
    argue that the acquittals were unreasonable.

[21]

In support of this argument, the respondent submits that the second
    category of cases identified in
R. v.

J.M.H.
, set out above
    and relied on by the Crown to ground its appeal, does not licence the Crown to
    appeal from an acquittal based on an argument that the trial judges ultimate
    conclusion was wrong.  To conclude otherwise, the respondent says, would run
    afoul of the principles articulated in
R. v. Biniaris
, 2000 SCC 15, [2000]
    1 S.C.R. 381, the presumption of innocence and the Crowns burden of proof in a
    criminal case. Where, as here, a factual foundation for an acquittal exists,
    that acquittal is not reviewable based solely on the contention that it was
    incorrect or unreasonable.

[22]

Second, the respondent submits that, in any event, the trial judge did
    not err. He correctly identified the relevant legal standard under s. 150.1(4)
    of the
Code

and
    applied it properly to the facts as found. Further, the evidence supports his conclusion
    that the respondent took all reasonable steps to ascertain the complainants
    ages in all the circumstances.

IV.      Discussion

[23]

In my view, it is unnecessary to address the first issue raised on
    appeal. Assuming, without deciding, that the Crown has raised a question of law
    alone, thereby entitling it to appeal from the respondents acquittals, I conclude
    that there is no basis for appellate interference with the trial judges holding
    that the evidence at trial raised a reasonable doubt as to whether the
    respondent took all reasonable steps to ascertain the complainants ages. I say
    this for the following reasons.

(1)

The Trial Judge Properly Identified the Legal Principles Governing the
    Mistake of Age Defence

[24]

First, I see no error in the trial judges articulation of the legal principles
    governing the mistake of age defence under s. 150.1(4) of the
Code
.

[25]

The Crown concedes that, generally, the trial judge correctly identified
    the legal test for the s. 150.1(4) defence and the applicable legal principles
    underlying the provision. Nevertheless, the Crown points to the following
    passage from the trial judges reasons, at para. 44, to argue that he erred in
    his approach to the defence:

In essence,
I am required to consider whether
individually or as part of a global assessment of the indicia [of the
    complainants ages], and while importing the accuseds subjective belief,
a
    reasonable person would believe that the person was less than 16 years of age,
    without further inquiry
. If that determination cannot be made on an
    objective basis, the question becomes what further steps a reasonable person
    would have had to take in the circumstances. [Emphasis added.]

[26]

Based on this passage, the Crown contends in its factum that, in
    assessing what a reasonable person would have done in the circumstances to
    ascertain the complainants ages and whether the indicia of age in this case
    were sufficient on their own to obviate any need for further inquiry, the trial
    judge may have been looking for evidence which would suggest that the [c]omplainants
    were under 16, rather than indicia that strongly [support] an inference that
    the [c]omplainants were 16 years or more. This allegedly less than stringent
    approach, the Crown argues, indicates that the trial judge erred: i) by failing
    to apply a purposive approach to the question whether further inquiry was
    required concerning the complainants ages; and ii) by failing to properly
    assess whether the indicia that the complainants were 16 years or older were
    truly compelling.

[27]

I disagree. Read as a whole, the trial judges reasons reveal that he
    appreciated the legal standard established by s. 150.1(4) and that the indicia
    of age said to relieve against the need for further inquiry must be both
    compelling in all the circumstances and directed at whether the complainants
    were more than 16 years of age. I see nothing in his reasons to suggest that
    the trial judge ignored or misconstrued these requirements in his assessment of
    the evidence.

[28]

In his reasons, the trial judge described the pertinent issues at trial
    as whether the accused took all reasonable steps to ascertain the age of the
    complainants and whether he could avail himself of the mistake of age defence
    provided under s. 150.1(4) of the
Code
: paras. 2 and 23. Later in his
    reasons, at para. 56, the trial judge provided this description of the s.
    150.1(4) mistake of age defence:

The
Code
demands that those who engage in sexual
    activity with young persons will make reasonable efforts to ascertain the age
    of prospective partners. Section 150.1(4) of the
Criminal Code
limits
    the application of the defence of honest but mistaken belief to cases in which
    the accused has taken all reasonable steps to ascertain the age of the
    complainant. This section places an evidential but not persuasive burden on the
    accused. It requires only that there be evidence, which, if true, would result
    in an acquittal.
The evidence need only raise a reasonable doubt, but must
    be directed to all the reasonable steps that should have been taken. The
    jurisprudence provides that the requirement set out in s. 150.1(4) is an
    earnest inquiry or some other compelling factor which negates the need for an
    inquiry. Whether an accused took all reasonable steps is fact-specific and
    depends on the circumstances
. [Emphasis added.]

[29]

These comments confirm that the trial judge appreciated the legal test
    under s. 150.1(4) and the established principles for the application of the
    mistake of age defence.

[30]

The impugned passage from the reasons relied on by the Crown consists of
    one sentence amidst 16 pages (and 71 paragraphs) of reasons. It precedes the
    trial judges correct enunciation at para. 56 of his reasons, quoted above, of
    the nature and requirements of s. 150.1(4). Notably, at para. 56, the trial
    judge expressly indicated that the inquiry required under s. 150.1(4) is an
    earnest inquiry or some other compelling factor which negates the need for an
    inquiry and that the question whether the all reasonable steps standard has
    been met is fact-specific and depends on the circumstances.

[31]

Moreover, the trial judge also explicitly recognized, at para. 63, that:

[t]here must be some compelling
    factor that obviates the need for an enquiry by the accused and 
the
    accuseds subjective belief [as to the complainants age] is relevant but not
    determinative of this question.

[32]

Elsewhere in his reasons, at para. 36, the trial judge observed:

In
[
Osborne
]
, the court held that s. 150.1(4)
    imposed more than a casual requirement. The court also noted that the word
    all in respect of referencing reasonable steps is important. While it is
    only necessary for the accused to create a reasonable doubt, the evidence which
    he uses to establish such doubt must be directed to the word [all] as much as
    to any other part of the subsection.

[33]

Finally, throughout his reasons, the trial judge focused on whether the
    complainants had portrayed themselves as older than 16. He examined the whole
    of the evidence bearing on this issue and, as I will detail later in these
    reasons, made explicit findings regarding the complainants age-related
    appearance, statements, behaviour and conduct. These included the following
    findings, at para. 60:

It is important to note that
both
[
complainants
]
made unsolicited comments
in the vehicle and at the
    residence
in tandem with their purposeful portrayal of themselves as
[
women
]
who were older than 16
, interspersed with sexually explicit comments
    admittedly to entice the accused in their collective attempt to have fun.
    [Emphasis added.]

[34]

The trial judges reasons must be read as a whole, rather than in a piece-meal
    fashion.  In my opinion, viewed in their entirety, they belie the Crowns
    contention that the trial judge erred in his approach to the s. 150.1(4)
    defence or that he failed to apply the requisite degree of scrutiny to the
    indicia of the complainants ages relied on by the respondent.

[35]

Accordingly, I am not persuaded that the trial judge erred in the manner
    urged by the Crown. I would reject this ground of appeal.

(2)

The Trial Judge Properly Applied the Section 150.1(4) Standard

[36]

Where a mistake of age defence is raised under s. 150.1(4), the accused
    must point to some evidence that he or she honestly believed the complainant
    was 16 years or more and that he or she took all reasonable steps to ascertain
    the complainants age. If the accused meets this evidentiary burden, the Crown
    is required to prove beyond a reasonable doubt that the accused did not have
    the requisite belief or that he or she failed to take all reasonable steps to
    ascertain the complainants age:
R. v. L.T.P.
(1997), 113 C.C.C. (3d)
    42 (B.C.C.A.), at paras. 16-19;
R. v. Osborne
(1992), 102 Nfld. &
    P.E.I.R. 194 (Nfld. C.A.), at paras. 47-49 and 61.

[37]

In this case, it appears that there was no dispute at trial that the
    respondent subjectively believed that the complainants were over 16 years of
    age. The contentious issue was whether he took all reasonable steps to
    ascertain their true ages.

[38]

The trial judge concluded that the evidence at trial raised a reasonable
    doubt on this core issue and that the Crown failed to meet its burden to prove
    that the respondent did not take all reasonable steps in the circumstances to
    ascertain the complainants ages. The Crown attacks these conclusions on the
    basis that the indicia of age relied on by the respondent, and accepted by the
    trial judge, were inconclusive and uncompelling. The Crown argues that the factual
    circumstances of this case are insufficient to raise a reasonable doubt as to
    whether the respondent took all reasonable steps to ascertain the complainants
    ages, as required by s. 150.1(4), and that a reasonable person in the
    respondents circumstances would have made further inquiries.

[39]

Again, I disagree.  In my opinion, it was open to the trial judge on the
    record before him to conclude that a reasonable person in the respondents
    circumstances would not have made any positive inquiries to ascertain the
    complainants ages, based on the compelling indicia of age present in this case.

[40]

Section 150.1(4) mandates an inquiry akin to a due diligence inquiry.
    The analysis involves comparing the steps, if any, taken by an accused to
    determine the complainants age with the steps that a reasonable person would
    have taken in those circumstances:
R. v. Saliba
, 2013 ONCA 661, 304
    C.C.C. (3d) 133, at para.
28;
R. v. Dragos
, 2012 ONCA
    538, 111 O.R. (3d) 481, at paras.
29-33.

[41]

In
R. v. L.T.P.
, the British Columbia Court of Appeal
    considered those steps that might be reasonable for an accused to take in order
    to ascertain a complainants age. The court stated, at para. 20:

In considering whether the Crown has proven beyond a reasonable
    doubt that the accused has not taken all reasonable steps to ascertain the
    complainants age, the Court must ask what steps would have been reasonable for
    the accused to take in the circumstances.
As suggested in R. v. Hayes,
    supra, sometimes a visual observation alone may suffice.  Whether further steps
    would be reasonable would depend upon the apparent indicia of the complainants
    age, and the accuseds knowledge of same, including: the accuseds knowledge of
    the complainants physical appearance and behaviour; the ages and appearance of
    others in whose company the complainant is found; the activities engaged in
    either by the complainant individually, or as part of a group; and the times,
    places, and other circumstances in which the complainant and her conduct are
    observed by the accused
.

Evidence as to the accuseds
    subjective state of mind is relevant but not conclusive because, as pointed out
    in
R. v. Hayes
at p. 11, [a]n accused may believe that he or she has
    taken all reasonable steps only to find that the trial judge or jury may find
    differently. [Emphasis added.]


[42]

This court has also addressed the issue of what constitutes all
    reasonable steps for the purpose of s. 150.1(4). In
R. v. Duran
, 2013
    ONCA 343, 306 O.A.C. 301, at para. 54, Laskin J.A. endorsed the above-quoted
    comments in
R. v. L.T.P.
He also noted, at para. 52, that [t]here is
    no automatic checklist of considerations applicable to every case, that what
    constitutes all reasonable steps depends on the context and the
    circumstances, and that, in some cases, an accuseds visual observation of the
    complainant may be enough to constitute reasonable steps.

[43]

In
Duran
, the court was concerned with the adequacy of the
    trial judges jury instructions on what was required to make out the statutory defence
    under s. 150.1(4). In that context, Laskin J.A. stated, at para. 53:

In this case, the trial judge should have instructed the jury
    to determine whether what the appellant knew and observed about the complainant
    were all the steps a reasonable person needed to take or whether a reasonable
    person ought to have made further inquiries. In making that determination,
the
    jury should have been told to take account of the following considerations and
    the evidence on them: the accuseds observation of the complainant; the
    complainants appearance and behaviour; the information the complainant told the
    appellant about herself, including any information about her age; and the age
    differential between the appellant and the complainant
. [Emphasis added.]

[44]

These instructions, Laskin J.A. emphasized, would focus the jurys
    deliberations on the question whether the steps the [accused] had already
    taken  what he had observed and what he knew  were sufficient without further
    inquiry: at para. 55.

[45]

In this case, the trial judge expressly considered what the respondent
    had observed and what he knew about the complainants on the night in question. In
    accordance with this courts directions in
Duran
, he reviewed the
    evidence of the respondents observations of the complainants, the
    complainants appearance and behaviour and the information the complainants
    provided to the respondent about themselves and their ages. In so doing, he made
    the following pertinent findings of fact:

(1)

both
    complainants made unsolicited, sexually-explicit comments in the respondents
    vehicle and at his parents home, in tandem with their purposeful portrayal of
    themselves as women who were older than 16 (at para. 60);

(2)

by
    the complainants own admissions, their sexually explicit comments were made to
    entice the respondent, in the complainants self-described attempt to have
    fun (at para. 60);

(3)

V.T.
    admitted that she had no difficulty acting older than her true age, based on
    her routine, unchallenged purchase of cigarettes and liquor, her size and her
    appearance (at para. 47);

(4)

V.T.
    acknowledged that, on the night in question, she had actively portrayed herself
    as older by her physical appearance and demeanour, and by dressing and using
    makeup to achieve this purpose (at paras. 47 and 49);

(5)

V.T.
    admitted that, while in the respondents car, the complainants told him they had
    just been at a college party and missed their ride. She also confirmed that
    both she and A.S. had made sexually suggestive comments to the respondent,
    while travelling in his vehicle (at para. 47);

(6)

V.T.
    admitted on cross-examination that she had never informed the respondent about
    her age, despite her earlier assertion, during her examination-in-chief, that
    she had done so. This non-disclosure was consistent with her stated demeanour
    on the night in question (at paras. 46 and 61);

(7)

similarly,
    A.S. purposefully never provided her age to the respondent. Further, she
    acted in a similar manner to that of V.T. (at para. 61);

(8)

both
    complainants admitted that they looked and acted older than their actual ages
    and left the impression that they were older than they in fact were. According
    to A.S., they were able to do so without any effort (at paras. 64 and 65);

(9)

for
    both girls, it was some badge of honour to be portrayed as so mature (at
    para. 64); and

(10)

V.T.s self-admitted
    and A.S.s tacit presentation and demeanour of wanting to and acting much
    older than their true ages  was consistent with the [respondents] passive
    observations of the complainants (at para. 65).

[46]

The trial judge was also mindful of the significance of the age difference
    between the respondent (40 years old) and the complainants (14 and one-half
    years old (V.T.) and 15 and one-half years old (A.S.)). Citing
R. v. R.A.K.
(1996), 106 C.C.C. (3d) 93 (N.B.C.A.), he stated, at para. 37 of his reasons:

The facts in each situation dictate as to what constitutes
    reasonable steps in the circumstances. The court [in
R. v. R.A.K.
] also
    opined at page 96 that the age differential between the accused and the
    complainant would be relevant in determining whether the steps taken are
    reasonable as: almost without exception, the greater the disparity in ages,
    the more inquiry will be required. Indeed, in this case there is a significant
    disparity in the ages of the participants.

[47]

The trial judge returned to this factor later in his reasons. He noted
    the respondents admission that he had not expressly asked the complainants
    about their respective ages and said, at para. 55:

The accused testified that he was married at the time with
    young children. I am not here to judge his morality.
However, the
    accuseds age and the discrepancy here is not lost on me
. [Emphasis
    added.]

[48]

However, given his factual findings about the respondents observations
    and the information available to him, the trial judge held that no further inquiries
    were required to satisfy the all reasonable steps standard.  He stated with
    reference to the complainants evidence, at para. 59:

The evidence that I accept from the complainants on the issue
    of all reasonable steps to ascertain their age is that, in the later evening
    hours, they were boldly hitchhiking, subsequently they requested and were in
    fact, dropped off close to midnight in another part of the City, they claimed
    they had just come from a college party and had missed their ride; they openly
    discussed explicit sexual behaviour with the other sex and with their own
    gender in the accuseds vehicle and without any prompting from him; they
    discussed having just finished high school and were desirous of consuming
    alcohol and smoking cigarettes.

[49]

The trial judge set out his ultimate conclusion, at para. 66 of his
    reasons, in these terms:

It is the second branch of
R. v. W.(D.)
that is at
    play here. I find that the accuseds evidence raises a reasonable doubt. In my
    opinion, the complainants demonstrated actions, demeanour and self-professed
    stated objectives and portraying themselves older than their true ages, along
    with the constellation of factors did not require further enquiries from the
    accused.

[50]

On the evidentiary record in this case, I see no reversible error in this
    conclusion. Section 150.1(4) of the
Code
does not require that an
    accused make every possible inquiry to ascertain a complainants age in order
    to successfully mount a mistake of age defence. Nor do the established
    authorities suggest that an accused must always expressly question a complainant
    about his or her age, or otherwise seek and obtain conclusive proof of age, in
    order to avail himself or herself of the s. 150.1(4) defence. Rather, the
    section requires that
all

reasonable
steps be taken to
    ascertain a complainants age. As the trial judge recognized, what is
    reasonable will vary, depending on the context and all the circumstances.

[51]

In this case, based on the facts as he found them and for cogent reasons
    that he explained, the trial judge concluded that the evidence at trial raised a
    reasonable doubt on the central issue whether the respondent took all
    reasonable steps to ascertain the complainants' ages. In reaching this
    conclusion, the trial judge recognized that the respondents and the
    complainants credibility and the question whether the complainants had
    represented themselves to the respondent as over 16 years of age were critical issues.
    In evaluating these issues, he took express account of the governing principles
    regarding the mistake of age defence under s. 150.1(4) of the
Code
,
    including those set out in
R. v. L.T.P.


[52]

The trial judge also fully canvassed the available indicia of the
    complainants ages, as established in the evidence. On his findings, the complainants
    essentially admitted at trial that they had engaged in a deliberate, premeditated,
    and successful attempt to present themselves as older than 16. Further, their appearance,
    actions and words, and the information they conveyed to the respondent about
    themselves and their ages were specifically designed to achieve this end. The
    respondents counsel put it succinctly in their factum:

The information which was provided to the respondent included
    that the complainants had finished high school, that they had just left a
    college party, that they enjoyed smoking, drinking, and partying, that they
    were sexually open and experienced, and that they intended to have a sexual
    encounter that night. Their appearance, including their make-up, dress and
    comportment, was consistent with the information provided. When they returned to
    the respondents parents home, the complainants were sexually forward and
    acted in a way that was consistent with the age[s] they portrayed.

[53]

Of course, this does not mean that a complainants conduct and
    appearance will always obviate the need for further inquiry about the
    complainants age.  A reasonable person would appreciate that underage children
    may apply make-up and dress and act so as to appear older.  However, in this
    case, it is my view that the combined effect of the evidence of the information
    provided to the respondent and the observations made by him justified the trial
    judges conclusion that the need to inquire further about the complainants
    ages was obviated.

[54]

Accordingly, in the somewhat unusual circumstances of this case, it was
    open to the trial judge to conclude, on the compelling factors that he
    identified, that a reasonable person would have been satisfied that the complainants
    were over the age of 16, just as the complainants intended, without the need
    for further inquiry.

V.       Disposition

[55]

For the reasons given, I would dismiss the appeal.

Released:

MT                                                     E.A.
    Cronk J.A.

APR 28 2016                                    I agree
    M. Tulloch J.A.

I
    agree K. van Rensburg J.A.


